1    MCGREGOR W. SCOTT
     United States Attorney
2    ADRIAN T. KINSELLA
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7                              IN THE UNITED STATES DISTRICT COURT

8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,                    )       2:19-MJ-00162-AC
                                                  )
11                Plaintiff,                      )       STIPULATION AND ORDER
                                                  )       CONTINUING PRELIMINARY
12      v.                                        )       HEARING DATE
                                                  )
13   FLORENTINO NUNEZ                             )
                                                  )       Judge: Hon. Deborah Barnes
14                 Defendant.                     )
                                                  )
15                                                )
                                                  )
16

17                                         STIPULATION

18           The United States, by and through its undersigned counsel, and the defendant, by
19   and through his counsel of record, hereby stipulate as follows:
20      1. By prior order, this matter was set for Preliminary Hearing on October 31, 2019.
21      2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
22           November 13, 2019, at 2:00 p.m.
23      3. The defendant was brought into federal custody on September 27, 2019. He made
24           his initial appearance on September 30, 2019.
25      4. The defendant is presently in custody pending trial in this matter.
26      5. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information
27           or indictment charging an individual with the commission of an offense shall be
28           filed within thirty days from the date on which such individual was arrested.” Time
29

30   Stipulation to Continue P/H                      1                       United States v. Nunez
1           may be excluded under the Speedy Trial Act if the Court finds that the ends of

2           justice served by granting such a continuance outweigh the best interests of the

3           public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

4           jointly move to exclude time within which any indictment or information shall be

5           filed from the September 30, 2019, through and including November 13, 2019,

6           pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny

7           counsel for the defendant . . . the reasonable time necessary for effective

8           preparation, taking into account the exercise of due diligence.”

9       6. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

10

11   IT IS SO STIPULATED.

12

13   DATED: October 25, 2019                  /s/ Adrian T. Kinsella
                                             ADRIAN T. KINSELLA
14                                           Assistant U.S. Attorney
15

16   DATED: October 25, 2019                   /s/ Douglas J. Beevers
17                                           DOUGLAS J. BEEVERS
                                             Attorney for Florentino Nunez
18                                           (as authorized on October 25, 2019)

19

20

21

22

23

24

25

26
27

28

29

30   Stipulation to Continue P/H                    2                          United States v. Nunez
1

2                                     ORDER

3           IT IS SO FOUND AND ORDERED.

4    Dated: October 25, 2019

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30   Order to Continue P/H                3   United States v. Nunez
